Title: To Thomas Jefferson from Michael Fortune, 23 June 1801
From: Fortune, Michael
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia June 23d—1801
               
               As the Author of the inclosed little Song, permit me to present it to you—The view and spirit in which it was written, will be obvious to you, and prompt you to indulge me in the liberty, I have taken, of making use of your name in order to effect a patriotic purpose. The popular Song has sometimes produced greater effects than the sublimer flights of Poetry—As it is the duty of every good Citizen to support a wise and virtuous Administration, by conciliating the minds of the people, it is also the Province of the Poet to promote Union by Means of harmony—
               I have the honor to remain with the highest Veneration Sir Your most obedient and respectful fellow-Citizen
               
                  
                     Michael Fortune
                  
               
            